    Case 2:19-ap-02143            Doc 3      Filed 11/20/19 Entered 11/20/19 14:27:31               Desc Main
                                             Document      Page 1 of 1
B2500A (Form 2500A) (12/15) (OHSB Version)


                                      United States Bankruptcy Court
                                         Southern District Of Ohio

In re: In re Murray Energy Holdings Co., et al.,          )                   Case No. 19-56885 (JEH)
                Debtor(s)                                 )
      Black Diamond Commercial Finance, L.L.C.,           )                   Chapter 11
                Plaintiff(s)                              )
                     v.                                   )                   Adv. Proc. No. 19-2143 (JEH)
      Murray Energy Corp., et al.,                        )
                Defendant(s)                              )




                          SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except
that the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.

Address of the clerk:                                         Bankruptcy Court Clerk's Office
                                                                    170 N. High Street
                                                                  Columbus, OH 43215


At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney:                             Tyson Crist
                                                                   ICE MILLER LLP
                                                                250 West Street, Suite 700
                                                                  Columbus, OH 43215

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.


                                       Date Issued:        November 20, 2019



                                       /s/ Richard B. Jones, Clerk of Court
                                       NOTE: Plaintiff must file a copy of the completed summons with the court
                                       via CM/ECF.
